Citation Nr: 0023636	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased disability evaluation for left 
hip arthralgia with degenerative changes, currently 
evaluated as 10 percent disabling.

2. Entitlement to an increased disability evaluation for 
chondromalacia patella, right knee currently evaluated as 
10 percent disabling.

3. Entitlement to an increased disability evaluation for 
chondromalacia patella, left knee currently evaluated as 
10 percent disabling.

4. Entitlement to an increased disability evaluation for 
lumbosacral strain and degenerative discopathy, currently 
evaluated as 10 percent disabling.

5. Entitlement to service connection for a right hip 
disability secondary to left hip and knee disabilities.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1988 to 
August 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in April 1998, by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his informal brief dated October 20, 1999, the appellant's 
representative raised the claim of entitlement to a total 
disability rating for compensation based on individual 
unemployability due to service-connected disabilities.  This 
matter is referred to the RO for appropriate development.

REMAND

The record reflects that the appellant, through his 
representatives, has requested that this case be returned to 
the RO for additional medical development.  It is contended 
that the findings on VA examination conducted in March 1998, 
do not provide an accurate basis upon which to evaluate the 
current nature and severity of the appellant's service-
connected disabilities and there were no findings regarding a 
right hip disorder.  Specifically, it is argued that the 
examiner did not address the appellant's functional capacity 
relative to the level of impairment identified and did not 
discuss the presence or relationship between the left hip and 
knee disabilities and the nonservice-connected right hip 
disorder.  In view of these circumstances, it is argued that 
the examination is incomplete.  It is further indicated that 
the appellant's disabilities have increased in severity since 
that time and that the appellant has lost his employment as a 
consequence.

Review of the record reveals that the findings noted on VA 
examination in March 1998 appear to be complete.  However, 
subsequent to this examination, in July 1998, a private 
examination report noted that the appellant had "very 
severe" arthritis in his left hip and that further 
evaluation of his disabilities was necessary.  In August 
1998, a fitness for duty examination and final risk 
assessment of the appellant by his employer was conducted 
which found him to be unqualified to perform the essential 
functions of his job due to his disabilities.  Furthermore, 
at his hearing in February 1999, the appellant indicated that 
his disabilities had increased in severity and that he was 
unable to walk very far or to stand for any length of time 
due to pain in his knees, hip and low back.  He indicated 
that he had limited motion in his back and that his knees 
were weak and not stable.  He reiterated that he had been 
dismissed from his job as a consequence of his disabilities.  

In view of the above and the appellant's request for 
additional development, the Board believes that additional 
medical development would be helpful in this case.  
Accordingly, this case is REMANDED for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The appellant is further 
advised that he should assist the RO, 
to the extent possible, in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The appellant, with the assistance of 
his representative, should be 
requested to provide a list with the 
dates and locations of all treatment, 
both VA and private, for the service-
connected disabilities at issue from 
September 1998.  The RO should make 
arrangements to obtain records from 
the sources listed by the appellant.  
The RO should also make sure that the 
records of any private treatment 
afforded to the appellant are 
obtained.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity 
to obtain the records.  38 C.F.R. 
§ 3.159 (1999).  All the records 
obtained should be made part of the 
claims folder.

3. A VA Social and Industrial Survey 
should be conducted in an effort to 
determine the appellant's employment 
status.

4. After the aforementioned records are 
associated with the claims folder, the 
RO should schedule the appellant for a 
comprehensive VA examination 
specifically to determine the current 
extent and severity of his service-
connected hip, knee and back 
disabilities as well as to obtain an 
opinion regarding the presence and 
relationship, if any, between the left 
hip and knee disabilities and the 
alleged right hip disorder.  The 
entire claims folder and a copy of 
this remand must be made available to, 
and reviewed by the examiner prior to 
the examination.  All diagnostic tests 
and studies deemed necessary by the 
examiner to include neurological 
testing and x-rays should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner 
should review the results of any 
testing prior to completion of the 
report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning 
of the appellant's low back, left 
hip and knees, attention should be 
given (where appropriate) to the 
presence or absence of pain, any 
limitation of motion, swelling, 
muscle spasm, ankylosis, 
subluxation, instability, 
dislocation, locking of the joint, 
loose motion, crepitus, deformity or 
impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  In that the 
examination is to be conducted for 
compensation rather than for 
treatment purposes, the physician 
should specifically address the 
functional impairment of the 
appellant's low back, left hip and 
knees in correlation with the 
criteria set forth in the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999).  The examiner 
should provide a description of the 
effect of any pain on the function 
and movement of the appellant's low 
back, left hip and knees.  See 
DeLuca v. Brown, 8 Vet.App. 202 
(1995); See 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  
See also Arnesen v. Brown, 
8 Vet.App. 432 (1995).  In 
particular, it should be ascertained 
whether there is additional motion 
lost due to pain on use or during 
exacerbation of the disability. 

b.  The examiner is requested to 
comment on the degree of limitation 
on normal functioning of the low 
back, left hip and knees caused by 
pain.  The examiner must conduct 
range of motion (ROM) testing, and 
should report the exact ROM of each 
joint.  The ROM results should be 
set forth in degrees, and the report 
should include information as to 
what is considered "normal" range 
of motion.   See 38 C.F.R. § 4.46 
(1999); Littke v. Derwinski, 
1 Vet.App. 90 (1990). 

c.  After completion of the above 
and examination of the appellant's 
right hip, the examiner is requested 
to identify all disability present 
within this joint, and provide an 
opinion as to whether there is a 
reasonable probability that any 
current pathology of the right hip 
was caused or aggravated by the 
service-connected left hip and/or 
knee disabilities.  If there is no 
medical possibility that the left 
hip and bilateral knee disorders may 
have caused or aggravated the 
appellant's alleged right hip 
disorder, the physician should 
clearly and unequivocally indicate 
so.  The physician should be advised 
that since the opinion is required 
to properly adjudicate the claim for 
compensation, it should be 
comprehensive and should include 
full rationale and a discussion of 
any medical studies on the subject 
deemed to be pertinent.

d.  The examiner should further 
provide an opinion regarding the 
appellant's employability, of effect 
on employment, relative to his 
service-connected low back, left 
hip, and bilateral knee disabilities 
and any other disability identified 
on examination.

5. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report fails to 
comply with the instructions noted 
above or adequate respond to the 
specific opinions requested, the 
report must be returned to the 
physician for corrective action. 38 
C.F.R. § 4.2 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).

6. Thereafter, the RO should readjudicate 
all claims at issue on appeal.  The RO 
must consider all the evidence of 
record as well as all evidence 
obtained as a result of this remand.  
The readjudication of the low back, 
left hip, and bilateral knee 
disabilities must be within the 
analytical framework provided by the 
Court in DeLuca, supra.  In so doing, 
the RO must consider alternative 
diagnostic criteria that may be 
applicable for these disabilities, to 
include separate ratings for any 
additional functional loss caused by 
pain, etc.  Further, the RO's 
consideration of referring these 
increased rating claims for 
extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.

7. In addition to the above, the RO is 
advised to consider carefully the 
benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).  If 
the evidence is not in equipoise the 
RO should explain why.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 26 
(1991).

Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no 
action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 




	(CONTINUED ON NEXT PAGE)


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


